Citation Nr: 0006575	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-08 564 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to payment of the cost of a custom-made 
recliner chair.

2.  Entitlement to payment of a health membership fee in the 
amount of $150.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to June 
1979 and from June 1979 to January 1983.

This appeal originated before the Board of Veterans' Appeals 
(Board) from a December 1996 decision of the Foreign Medical 
Program Office in Denver, Colorado which apparently denied 
entitlement to payment of the cost of a custom-made recliner 
chair.  This appeal arises from the Washington, D.C., 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist claimants in the 
development of facts pertinent to their claims and that VA 
must accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board has examined the April 1998 statement of the case 
on the issue of entitlement to payment of the cost of a 
custom-made recliner chair.  That statement references 
several documents which are not contained in the veteran's 
claims folder.  The Board feels those documents (to include 
the original denial and the notice of disagreement) should be 
located and associated with the veteran's claims folder.  The 
Board also feels that any evidence relevant to the issues on 
appeal currently located at the Foreign Medical Program 
Office in Denver, Colorado, should also be associated with 
the veteran's claims folder.

The Board notes that the veteran requested payment of a 
health membership fee in the amount of $150.00, which was 
denied by means of a November 1998 letter.  The veteran, in 
July 1998 and November 1998, has expressed disagreement to 
that denial.  However, no statement of the case has been 
issued and no appeal has been perfected on the issue.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should locate copies of the 
veteran's December 1996 claim of 
entitlement to payment of the cost of a 
custom-made recliner chair, the December 
1996 denial of that claim, the March 1997 
request to reconsider that claim, the 
April 1997 medical staff review of that 
claim, the May 1997 denial of that claim, 
and the November 1997 notice of 
disagreement, as well as any other 
evidence relating to that claim, and 
associate those documents with the 
veteran's claims folder.

2.  The RO should request any claims 
folder existing at the Foreign Medical 
Program Office in Denver, Colorado, and 
associate that claims folder with the 
veteran's claims folder.

3.  The veteran should be issued a 
statement of the case on the issue of 
entitlement to payment of a health 
membership fee in the amount of $150.00.  
He should be informed of the actions 
necessary to perfect an appeal on that 
issue and provided the appropriate amount 
of time in which to do so.

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.

5.  Thereafter, the RO should repair the 
veteran's claims folder and return it to 
the Board in no less than three volumes.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to locate evidence which is not 
in the claims folder and to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
is hereby informed that failure to cooperate with any 
requested development may have an adverse effect upon his 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


